Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1, 2, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bodvarsson (US 20160366525) in view of Svajda (US20020036428).

As to Claim 1, Bodvarsson teaches a hearing device (abstract) comprising: one or more microphones configured to generate one or more microphone output signals based on a received audio signal (input transducer, microphone, microphone array [0007]); a signal processor (The PCB 70 comprises a signal processing unit, [0066], coupled to the one or more microphones (0007); a wireless communication unit ( [0056] teaches the second antenna 40 communicates at high frequency with external unit 62 and/or the other hearing device 10'. The wireless interface 32 receives and sends data via the second antenna 40. The second antenna 40 receives high frequency wireless signals 66 comprising data. In particular also the electrically conducting element 38 receives high frequency wireless signals 66 comprising data via the second antenna 40. The second antenna 40 can also transmit high frequency signals comprising data, e.g., a signal derived from the low frequency signals received by microphones 28 and 30. In particular also the electrically conducting element 38 can transmit high frequency signals via the second antenna 40. High frequency here are taken to mean frequencies above 1 MHz, and up to 100 GHz.The wireless signals 66 are also transferred to the electric circuitry 34. Further, [0066] teaches In case the second antenna 40 or electrically conducting element 38 is excited by external high frequency signals arriving at the hearing device 10, these external high frequency signals are passed through the high-pass filter 78 and the balun 76 to enter the PCB 70 at the high frequency signal connections 74, where the external signals are received by the wireless interface 32 connected to PCB 70. Hence FIG. 3 illustrates how the high frequency signal or transceiver radio frequency (RF) signal is isolated from the signal comprising audio and connected to two balanced wires.

 Regarding the following: a magnetic induction control chip, and a magnetic induction coil, Bodvarsson teaches a low-pass filter 80 is coupled to the first antenna 42 provided in the at-the-head part 24. The first antenna 42 is here a coil which receives low a magnetic induction control chip. However, Svajda in related field (Hearing aid) teaches he integrated telecoil amplifier (or integral amplifier) of the present invention is an active device (or several active devices) providing signal processing of the signals received by the telecoil. This processing is performed in the amplified telecoil system between the telecoil and an output. Output signals from other transducers (e.g., microphones, external signal source, etc.) may be processed in the same manner. Such output signals from transducers (e.g., amplified telecoil, microphones) can be combined by a mixing device or may enter the signal processor directly. In one embodiment, the present invention uses an integrated telecoil amplifier with high impedance input to which the telecoil is coupled. To ensure correct frequency shaping, the invention uses internal filters having frequency characteristics not influenced by any telecoil property in the integrated telecoil amplifier. Accordingly, the frequency response of the amplified telecoil system can be shaped, independent of the telecoil properties. [0010] Further, the integrated telecoil amplifier of the present invention can be used for the simultaneous reception of signals in the audio frequency range (e.g., 20 Hz to 10 kHz) and signals outside this audio frequency range by means of the frequency spectrum separation provided by internal LF and HF filters. As a result, the integrated telecoil amplifier of the present invention makes it possible to simultaneously receive and process both audio signals and other signals using the 
 wherein the magnetic induction control chip is coupled to a first end of a first conductive element and to a first end of a second conductive element; Bodvarsson teaches the output of the low pass filter 80 is connected to coupling element 22, [0049] and Figure 3 which in turn is connected to wireless interface 32. Bodvarsson in view of Svajda now teaches, an integrated circuit including an amplifier together with low and high pass filters, therefore the magnetic induction control chip is an integrated chip including an amplifier together with the low and high pass filters connected to the coupling element and the wireless interface. 

 and wherein the wireless communication unit (wireless interface 32 as a part of PCB 70 having high frequency signal connections 74) is coupled to the first end of the first conductive element and to the first end of the second conductive element, [0021] The wireless interface may be coupled to the electrically conducting element via a high-pass filter. The wireless interface may be coupled to the high-pass filter via a balun and the high-pass filter may then be coupled to the wires via respective capacitors. [0066], Figure 3. Also see applicant’s specification on [0043] “balun”). Also, on [0049] The coupling element 22 comprises an electrically conducting element 38 which is coupled to the wireless interface 32. The electrically conducting element 38 comprises two balanced wires that serve as a part of a second antenna 40. The electrically conducting element 38 can also comprise only one wire, three wires, or it can be any other kind of electrically conducting element that can serve as a part of the second antenna 40 and that allows transmitting signals. The second antenna 40 extends over the electrically conducting element 38 and into the behind-the-ear part 20. Here antenna 40 is an electrically short antenna and wherein a second end of the first conductive element and a second end of the second conductive element are coupled via the magnetic induction coil (as can be seen from Figure 3, the outputs of two filters 78 and 80 are coupled to first antenna coil 42.)

As to Claim 2, Bodvarsson in view of Svajda teaches the limitations of Claim 1, and wherein the first conductive element and the second conductive element are coupled electromagnetically at radio frequencies to form an RF antenna, [0049] The coupling element 22 comprises an electrically conducting element 38 which is coupled to the wireless interface 32. The electrically conducting element 38 comprises two balanced wires that serve as a part of a second antenna 40. The electrically conducting element 

As to Claim 6, Bodvarsson in view of Svajda teaches the limitations of Claim 1, and wherein the wireless communication unit is coupled to the first end of the first conductive element through a first capacitor, and is coupled to the first end of the second conductive element through a second capacitor, the high-pass filter 78 and the low-pass filter 80 are coupled to balanced wire 37 and balanced wire 39 of the coupling element 22. The high-pass filter 78 is coupled to the balanced wires 37 and 39 via capacitors 82 and 83. See at least [0066].


As to Claim 9, Bodvarsson in view of Svajda teaches the limitations of Claim 1, and wherein at least a part of the first conductive element and at least a part of the second conductive element ( The balanced wires 37 and 39 are included in the electrically conducting element 38, [0066] of Bodvarsson) are coupled to the signal processor and to the one or more microphones ( (The PCB 70 comprises a signal processing unit, [0066], microphone array or microphone [0007], Figure 3).

Allowable Subject Matter
Claims 3-5, 7, 8,10-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651